STATON, Judge,
concurring in result.
I concur in result with the majority as its opinion relates to the repealed statute, IC 31-4-1-19. The “prosecution of an action to establish paternity of a child” may well include the necessary expenses incurred when the judgment is later appealed. However, “reasonable attorney’s fees incurred in maintaining any proceeding under this chapter.” is an entirely different matter, and one that this Court has not been called upon to make. The interpretation of IC 31-6-6.1-18 is not in issue or before this Court for interpretation. Therefore, I refuse to extend the opinion of this Court to include statutes not in issue or before this Court on appeal.